DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species XI, FIGs. 1B, and 15A-18F, and claims 1-11, 13-15, and 17-20, in the reply filed on 01/29/2021 is acknowledged.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2019 and 02/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a coil substrate comprising a conductive material embedded in an insulating material… alignment structure” as recited in claim 1 and similar limitations in claims 13 and 17, the “the alignment structure comprises recesses at the first portion and protrusions at the second portion disposed in the corresponding recesses” of claim 5 in the elected Species, the “the alignment structure comprises an adhesive layer disposed between the first portion and the second portion” as recited in claim 6 in the elected Species, the “the alignment structure comprises an alignment hole at a tip of the second portion configured to receive an alignment pin during assembly” as claimed in claim 7 and “a conductive adhesive electrically connecting the first portion and the second portion” as  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, Applicant should clarify what’s intended by “the alignment structure comprises an adhesive layer disposed between the first portion and the second portion.” Specifically, it’s not clear the difference between the alignment structure and the redistribution substrate in the elected species. It appears the redistribution substrate 44 in the elected species is the alignment structure as claimed. Similar clarification should be made for claim 15.

Regarding claim 8, Applicant should clarify “the alignment structure comprises a redistribution substrate 26 disposed between the first portion and the second portion.” Based on paragraph [0102] of the originally filed specification, it appears the coil substrate, not the alignment structure, comprises the adhesive layer as claimed. Similar rejection is applied to claims 7, and 10. 
Regarding claim 18, it appears “the first portion comprises a protrusion and the second portion comprises a recess that receives the protrusion” contradicts “the alignment structure comprises recesses at the first portion and protrusions at the second portion disposed in the corresponding recesses” as claimed in claim 5. While the dependency of the claims are different, the recess and protrusion of the two claims appear to refer to the same features. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-9, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLyman (U.S. Patent No. 4,975,672).
With respect to claim 1, McLyman teaches an electric coil structure (FIG. 10), comprising:
a magnetic core 11;
a coil substrate 51 and or 53 comprising a conductive material (conductive material portion of Litz or strand wires 51 and or 53) embedded in an insulating material (enamel, epoxy 
an alignment structure 26, the alignment structure configured to facilitate attachment of the first portion to the second portion to define a coil about the magnetic core (col. 3, lines 9-11, 33-43). The definition of “attach” includes “join” and or “connect” (https://www.dictionary.com/browse/attach?). As seen in FIG. 10 of McLyman, the alignment structure 26 facilitates the connection or joining of the first portion and the second portion of the coil substrate. Accordingly, with broadest reasonable claim interpretation, McLyman anticipates the features of claim 1. 
With respect to claim 2, McLyman teaches the electric coil structure of Claim 1 is a transformer (col. 3, lines 37-39).
With respect to claim 3, McLyman teaches the electric coil structure Claim 1 wherein the electric coil structure comprises a surface mount electronic device (col. 3, lines 37-39).
With respect to claim 5, McLyman teaches the electric coil structure of Claim 1, wherein the alignment structure comprises recesses 37 at the first portion and protrusions (protrusion between recesses 37) at the second portion disposed in the corresponding recesses (col. 3, lines 34-36).
With respect to claim 8, best understood in view of 35 USC 112 second paragraph rejection, McLyman teaches the electric coil structure of Claim 1, wherein the alignment structure comprises a redistribution substrate 26 disposed between the first portion and the second portion (col. 3, lines 33-37).
With respect to claim 9, McLyman teaches the electric coil structure of Claim 8, wherein alignment structure further comprises a locking feature 37 at an edge of the redistribution substrate (col. 3, lines 33-37).
With respect to claim 11, McLyman teaches the electric coil structure of Claim 1, wherein the coil substrate comprises multiple segments (top, inner periphery, and outer periphery), the second portion of the coil substrate comprises a base (bottom) and the first portion of the coil substrate comprises the segments extending from the second portion (col. 3, lines 33-39).
With respect to claim 13, McLyman teaches an electric coil structure (FIG. 10), comprising:
a magnetic core 11;
a coil substrate 51 and or 53 comprising a conductive material (conductive material portion of Litz or strand wires 51 and or 53) embedded in an insulating material (enamel, epoxy film, and or shrink tubing of Litz or strand wires 51 and or 53) (col. 3, lines 9-11, 40-43), the coil substrate having a first portion (portion above alignment structure 26) and a second portion (portion under alignment structure 26), the first portion of the coil substrate at least partially wrapped around the magnetic core; and
a means 26 for at least partially guiding attachment of the first portion to the second portion to define a coil about the magnetic core (col. 3, lines 9-11, 33-43).
With respect to claim 15, best understood in view of 35 USC 112 second paragraph rejection, McLyman teaches the electric coil structure of Claim 13, wherein the means for guiding comprises a redistribution substrate 26 disposed between the first portion and the second portion, and the redistribution substrate comprises a locking feature 37 at an edge of the redistribution substrate (col. 3, lines 33-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McLyman, as applied to claim 1 above, in view of Handy et al. (U.S. PG. Pub. No. 2016/0285354 A1).
With respect to claim 4, McLyman teaches the electric coil structure of Claim 1, wherein the magnetic core has an annular shape (col. 3, lines 33-37). McLyman does not expressly teach the coil substrate comprises polyimide.
Handy et al., hereinafter referred to as “Handy,” teaches an electric coil structure (FIGs. 4 and or 5), wherein the coil substrate comprises polyimide (para. [0115]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the polyimide coil substrate as taught by Handy to the electric coil structure of McLyman to provide the required insulation characteristics.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McLyman, as applied to claim 1 above, and further in view of Wang et al. (U.S. PG. Pub. No. 2011/0285492 A1).
With respect to claim 6, McLyman teaches the electric coil structure of Claim 1. McLyman does not expressly teach the alignment structure comprises an adhesive layer disposed between the first portion and the second portion, the adhesive layer comprises Ajinomoto Bonding Film (ABF) or Temperature Sensitive Adhesive (TSA).
Best understood in view of 35 USC 112 second paragraph rejection, Wang et al., hereinafter referred to as “Wang,” teaches an electric coil structure (FIGs. 23-24), wherein the alignment structure comprises an adhesive layer (solder) disposed between the first portion 13 and the second portion 14 (see FIG. 21 for illustration), the adhesive layer comprises Ajinomoto Bonding Film (ABF) or Temperature Sensitive Adhesive (TSA) (paras. [0010] and [0049]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the adhesive layer as taught by Wang to the electric coil structure of McLyman to facilitate manufacturing.
With respect to claim 14, McLyman teaches the electric coil structure of Claim 13, wherein the means for guiding comprises recesses 37 at the first portion, protrusions (projection between recesses) at the second portion disposed in the corresponding recesses (col. 3, lines 33-37). 
Best understood in view of 35 USC 112 second paragraph rejection, Wang teaches an electric coil structure (FIGs. 23-24), comprising an adhesive layer (solder) disposed between the first portion 13 and the second portion 14 (see FIG. 21 for illustration) (paras. [0010] and [0049]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the adhesive layer as taught by Wang to the electric coil structure of McLyman to provide the required connection strength.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McLyman, as applied to claim 1 above, and further in view of Yang et al. (U.S. PG. Pub. No. 2009/0160596 A1).
With respect to claim 7, McLyman teaches the electric coil structure of Claim 1. McLyman does not expressly teach the alignment structure comprises an alignment hole at a tip of the second portion configured to receive an alignment pin during assembly.
Best understood in view of 35 USC 112 second paragraph rejection, Yang et al., hereinafter referred to as “Yang,” teaches an electric coil structure 2 (FIGs. 2A-2D), wherein the alignment structure comprises an alignment hole (hole at the projection portion of alignment structure 21) at a tip of the second portion configured to receive an alignment pin during assembly (para. [0028]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the alignment holes and alignment pin as taught by Yang to the electric coil structure of McLyman to provide terminal connections.
With respect to claim 10, McLyman teaches the electric coil structure of Claim 1. McLyman does not expressly teach wherein the alignment structure comprises an edge contact formed on the first portion of the coil substrate.
Best understood in view of 35 USC 112 second paragraph rejection, Yang teaches an electric coil structure 2 (FIGs. 2A-2D), wherein the alignment structure comprises an edge 241 contact formed on the first portion of the coil substrate (para. [0028]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the edge contact as taught by Yang to the electric coil structure of McLyman to provide the required connectivity with the second portion of the coil structure.
 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McLyman, as applied to claim 1 above, and further in view of Wang.
With respect to claim 17, McLyman teaches an electric coil structure (FIG. 10), comprising:
a magnetic core 11;
a coil substrate 51 and or 53 comprising a conductive material (conductive material portion of Litz or strand wires 51 and or 53) embedded in an insulating material (enamel, epoxy film, and or shrink tubing of Litz or strand wires 51 and or 53) (col. 3, lines 9-11, 40-43), the coil substrate having a first portion (portion above alignment structure 26) and a second portion (portion under layer 26), the first portion of the substrate at least partially wrapped around the core; and
a nonconductive material layer 26 disposed between the first portion and the second portion,
wherein the first portion and the second portion of the coil substrate define at least one winding around the magnetic core (col. 2, lines 67-68, and col. 3, lines 9-11, 33-43). McLyman does not expressly teach a conductive adhesive electrically connecting the first portion and the second portion.
Wang teaches an electric coil structure (FIGs. 23-24), comprising:
a conductive adhesive (solder) electrically connecting the first portion 13 and the second portion (see FIG. 21 for illustration), the adhesive layer comprises Ajinomoto Bonding Film (ABF) or Temperature Sensitive Adhesive (TSA) (paras. [0010] and [0049]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the adhesive layer as taught by Wang to the electric coil structure of McLyman to facilitate manufacturing.
With respect to claim 19, McLyman teaches the electric coil structure of Claim 17, further comprising conductive traces in or on the nonconductive material layer, wherein the conductive traces and the nonconductive material layer defines a redistribution substrate (col. 3, lines 9-11, and 40-43).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McLyman, in view of Wang, as applied to claim 17 above, and further in view of Gutierrez et al. (U.S. PG. Pub. No. 2014/0232502 A1).
With respect to claim 18, McLyman in view of Wang teaches the electric coil structure of Claim 17. McLyman in view of Wang does not expressly teach the nonconductive material layer comprises a nonconductive adhesive, and the first portion comprises a protrusion and the second portion comprises a recess that receives the protrusion.
Best understood in view of 35 USC 112 second paragraph, Gutierrez et al., hereinafter referred to as “Gutierrez,” teaches an electric coil structure (e.g. FIGs. 1A-1E), wherein the nonconductive material layer 110 comprises a nonconductive adhesive 136, and the first portion comprises a protrusion (protrusion formed by adhesive 136) and the second portion comprises a recess (recess filled by adhesive 136) that receives the protrusion (para. [0051]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the non-conductive adhesive as taught by Gutierrez to the electric coil structure of McLyman in view of Wang to provide the required mechanical stability.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McLyman, in view of Wang, as applied to claim 17 above, and further in view of Yang.


With respect to claim 20, McLyman in view of Wang teaches the electric coil structure of Claim 17. McLyman in view of Wang does not expressly teach the first portion of the coil substrate comprises edge contacts.
Yang teaches an electric coil structure 2 (FIGs. 2A-2D), the first portion of the coil substrate comprises edge  241 contacts (para. [0028]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the edge contact as taught by Yang to the electric coil structure of McLyman in view of Wang to provide the required connectivity with the second portion of the coil structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837